 Case 2:21-cv-10899-AJT-APP ECF No. 1, PageID.1 Filed 04/21/21 Page 1 of 16




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DAWN BOSCARINO, ELLEN GOODNOE,
MICHAEL RUSSELL, CHERYL WINAY,

             Plaintiffs,                          Case No.

v.                                                Hon.

THE AUTO CLUB GROUP,

             Defendant.

 Noah Hurwitz (P74063)
 NACHTLAW, P.C.
 Attorneys for Plaintiff
 101 North Main St., Suite 555
 Ann Arbor, MI 48104
 (734) 663-7550
 nhurwitz@nachtlaw.com

              COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COME Plaintiffs Dawn Boscarino, Ellen Goodnoe, Michael Russell,

and Cheryl Winay, by and through their attorneys, NACHT LAW P.C., and state the

following:

                                 INTRODUCTION

      This is an employee rights lawsuit against Defendant The Auto Club Group

(“Defendant”) that was triggered by the unlawful termination of four employees for

the exact same unlawful reason. As Defendant admits in four respective September

28, 2020 “Termination Reports,” Plaintiffs were reprimanded and eventually fired

                                           1
 Case 2:21-cv-10899-AJT-APP ECF No. 1, PageID.2 Filed 04/21/21 Page 2 of 16




for posting comments on the Facebook social media platform on or around July 21,

2020 that were “perceived as derogatory toward African Americans.” In fact, the

comments were not illustrative of racial bias in any manner whatsoever. It was

ironically Defendant that harbored a racial animus by terminating four exemplary

Caucasian employees with a combined 66 years of experience serving Defendant

when Plaintiffs would not have been terminated but for the fact that they were

Caucasian. Based on the facts in this matter, there is no doubt that Plaintiffs would

have kept their jobs had they been a different race and all other facts had remained

the same.

                        JURISDICTION AND PARTIES

      1.     Plaintiff Dawn Boscarino is an individual residing in the Township of

Macomb, County of Macomb, State of Michigan.

      2.     Plaintiff Ellen Goodnoe is an individual residing in the City of North

Branch, County of Lapeer, State of Michigan.

      3.     Plaintiff Michael Russell is an individual residing in the City of New

Boston, County of Wayne, State of Michigan.

      4.     Plaintiff Cheryl Winay is an individual residing in the City of St. Clair

Shores, County of Macomb, State of Michigan.




                                             2
 Case 2:21-cv-10899-AJT-APP ECF No. 1, PageID.3 Filed 04/21/21 Page 3 of 16




      5.     Defendant, The Auto Club Group, is a Michigan domestic non-profit

corporation with its principal place of business in Dearborn, Michigan in the County

of Wayne.

      6.     This action arises under the Civil Rights Act of 1964 (“Title VII”), 42

U.S.C. § 2000e, et seq.; Section 1981 of the Civil Rights Act of 1866 (“Section

1981”), 42 U.S.C. § 1981; Michigan’s Elliot-Larsen Civil Rights Act (the

“ELCRA”), M.C.L.A. § 37.1101, et seq.

      7.     This Court has jurisdiction pursuant to 28 U.S.C.A. § 1331 (federal

question jurisdiction) and 28 U.S.C.A. § 1343(a)(4) (jurisdiction over civil rights

claims). This Court also has supplemental jurisdiction pursuant to 28 U.S.C.A. §

1367 over Plaintiffs’ state law claims.

      8.     Venue is proper in the Eastern District of Michigan pursuant to 28

U.S.C. § 1391, as it is the district where the Defendant’s principal place of business

is located and where the events giving rise to Plaintiffs’ claims took place.

      9.     The facts and unlawful employment practices within the meaning of

Title VII, Section 1981, the ELCRA, giving rise to this Complaint occurred within

the Eastern District of Michigan.

      10.    Defendant is an employer and Plaintiffs were its employees at all

relevant times within the meaning of Title VII, Section 1981 and the ELCRA.




                                             3
 Case 2:21-cv-10899-AJT-APP ECF No. 1, PageID.4 Filed 04/21/21 Page 4 of 16




                            FACTUAL ALLEGATIONS

      11.    Plaintiffs incorporate by reference herein the allegations contained in

the foregoing paragraphs.

      12.    Plaintiffs are Caucasian.

                     Plaintiff Dawn Boscarino’s Allegations

      13.    Plaintiff Dawn Boscarino was hired by Defendant on or about

November 25, 1996.

      14.    Plaintiff Boscarino was most recently employed as a Claims

Representative.

      15.    Plaintiff Boscarino had no former discipline or performance issues as

an employee of Defendant for 24 years.

      16.    In Plaintiff Boscarino’s 2019 Performance Review, it was determined

that she met or exceeded all expectations.

      17.    On or around July 21, 2020, Plaintiff Boscarino shared a Facebook post

with her work colleagues.

      18.    The Facebook post depicted three female Caucasian protestors lying in

a roadway, obstructing traffic.

      19.    Plaintiff Boscarino commented “WTF, these peeps need to get a job.

What has this world come to. The police can’t even do their job.”




                                             4
 Case 2:21-cv-10899-AJT-APP ECF No. 1, PageID.5 Filed 04/21/21 Page 5 of 16




        20.   On September 29, 2020, Plaintiff Boscarino received a letter that she

was terminated for posting comments on Facebook that were perceived by

Defendant as “derogatory toward African-Americans.”

        21.   The comments were not derogatory toward African-Americans.

        22.   The photo does not have African-American individuals in it.

        23.   Defendant perceived Plaintiff Boscarino’s comments as a criticism of

African-American protestors and terminated her because she was Caucasian.

        24.   Plaintiff Boscarino would not have been terminated but for the fact that

she was Caucasian.

        25.   Plaintiff Boscarino would have kept her job if she had been a different

race and all other facts had remained the same.

        26.   Upon information and belief, similarly situated non-Caucasian

employees have supported or criticized protesters on various social media platforms

and have not been terminated for doing so.

        27.   Defendant must allow employees of all races to post non-derogatory

messages on social media platforms.

        28.   Plaintiff Boscarino filed a timely charge of discrimination with the

EEOC alleging discrimination on the bases of her race and retaliation on January 29,

2021.




                                              5
 Case 2:21-cv-10899-AJT-APP ECF No. 1, PageID.6 Filed 04/21/21 Page 6 of 16




      29.    Plaintiff Boscarino’s charges were filed within 300 days of the unlawful

employment practices alleged in this claim.

      30.    Plaintiff Boscarino received notice of her right to sue letter from the

EEOC on or around March 22, 2021.

                      Plaintiff Ellen Goodnoe’s Allegations

      31.    Plaintiff Ellen Goodnoe was hired by Defendant on or about November

18, 2002.

      32.    Plaintiff Goodnoe was most recently employed as a Claims

Representative.

      33.    Plaintiff Goodnoe had no former discipline or performance issues as an

employee of Defendant for 18 years.

      34.    In Plaintiff Goodnoe’s 2019 Performance Review, Plaintiff Goodnoe

met or exceeded all expectations.

      35.    On or around July 21, 2020, Plaintiff Goodnoe commented on a

Facebook post shared by her colleague.

      36.    The Facebook post depicted three female Caucasian protestors lying in

a roadway, obstructing traffic.

      37.    Plaintiff Goodnoe commented that the Protestors looked like

“speedbumps.”




                                              6
 Case 2:21-cv-10899-AJT-APP ECF No. 1, PageID.7 Filed 04/21/21 Page 7 of 16




        38.   On September 29, 2020, Plaintiff Goodnoe received a letter that she

was terminated for posting comments on Facebook that were perceived by

Defendant as “derogatory toward African-Americans.”

        39.   The comments were not derogatory toward African-Americans.

        40.   The photo does not have African-American individuals in it.

        41.   Defendant perceived Plaintiff Goodnoe’s comments as a criticism of

African-American protestors and terminated her because she was Caucasian.

        42.   Plaintiff Goodnoe would not have been terminated but for the fact that

she was Caucasian.

        43.   Plaintiff Goodnoe would have kept her job if she had been a different

race and all other facts had remained the same.

        44.   Upon information and belief, similarly situated non-Caucasian

employees have supported or criticized protesters on various social media platforms

and have not been terminated for doing so.

        45.   Defendant must allow employees of all races to post non-derogatory

messages on social media platforms.

        46.   Plaintiff Goodnoe filed a timely charge of discrimination with the

EEOC alleging discrimination on the bases of her race and retaliation on January 29,

2021.




                                             7
 Case 2:21-cv-10899-AJT-APP ECF No. 1, PageID.8 Filed 04/21/21 Page 8 of 16




      47.    Plaintiff Goodnoe’s charges were filed within 300 days of the unlawful

employment practices alleged in this claim.

      48.    Plaintiff Goodnoe received notice of her right to sue letter from the

EEOC on or around March 22, 2021.

                      Plaintiff Michael Russell’s Allegations

      49.    Plaintiff Michael Russell was hired by Defendant on or about August

14, 2000.

      50.    Plaintiff Russell was most recently employed as a Claims

Representative.

      51.    Plaintiff Russell had no former discipline or performance issues as an

employee of Defendant for 20 years.

      52.    In Plaintiff Russell’s 2019 Performance Review, Plaintiff Russell met

or exceeded all expectations.

      53.    On or around July 21, 2020, Plaintiff commented on a Facebook post

shared by his colleague.

      54.    The Facebook post depicted three female Caucasian protestors lying in

a roadway, obstructing traffic.

      55.    Plaintiff commented “I would like to meet there parents, if my kid did

that I would kick his arse.”




                                              8
 Case 2:21-cv-10899-AJT-APP ECF No. 1, PageID.9 Filed 04/21/21 Page 9 of 16




      56.    On September 29, 2020, Plaintiff Russell received a letter that he was

terminated for posting comments on Facebook that were perceived by Defendant as

“derogatory toward African-Americans.”

      57.    The comments were not derogatory toward African-Americans.

      58.    The photo does not have African-American individuals in it.

      59.    Defendant perceived Plaintiff Russell’s comments as a criticism of

African-American protestors and terminated him because he was Caucasian.

      60.    Plaintiff Russell would not have been terminated but for the fact that he

was Caucasian.

      61.    Plaintiff Russell would have kept his job if he had been a different race

and all other facts had remained the same.

      62.    Upon information and belief, similarly situated non-Caucasian

employees have supported or criticized protesters on various social media platforms

and have not been terminated for doing so.

      63.    Defendant must allow employees of all races to post non-derogatory

messages on social media platforms.

      64.    Plaintiff Russell filed a timely charge of discrimination with the EEOC

alleging discrimination on the bases of his race and retaliation on January 29, 2021.

      65.    Plaintiff Russell’s charges were filed within 300 days of the unlawful

employment practices alleged in this claim.


                                              9
Case 2:21-cv-10899-AJT-APP ECF No. 1, PageID.10 Filed 04/21/21 Page 10 of 16




        66.   Plaintiff Russell received notice of his right to sue letter from the EEOC

on or around March 22, 2021.

                       Plaintiff Cheryl Winay’s Allegations

        67.   Plaintiff Cheryl Winay was hired by Defendant on or about April 16,

2016.

        68.   Plaintiff Winay was most recently employed as a Claims

Representative.

        69.   Plaintiff Winay had no former discipline or performance issues as an

employee of Defendant for four years.

        70.   On or around July 21, 2020, Plaintiff Winay commented on a Facebook

post shared by her colleague.

        71.   The Facebook post depicted three female Caucasian protestors lying in

a roadway, obstructing traffic.

        72.   Plaintiff Winay commented that the Protestors looked like

“speedbumps.”

        73.   On September 29, 2020, Plaintiff Winay received a letter that she was

terminated for posting comments on Facebook that were perceived by Defendant as

“derogatory toward African-Americans.”

        74.   The comments were not derogatory toward African-Americans.

        75.   The photo does not have African-American individuals in it.


                                              10
Case 2:21-cv-10899-AJT-APP ECF No. 1, PageID.11 Filed 04/21/21 Page 11 of 16




      76.    Defendant perceived Plaintiff Winay’s comments as a criticism of

African-American protestors and terminated her because she was Caucasian.

      77.    Plaintiff Winay would not have been terminated but for the fact that she

was Caucasian.

      78.    Plaintiff Winay would have kept her job if she had been a different race

and all other facts had remained the same.

      79.    Upon information and belief, similarly situated non-Caucasian

employees have supported or criticized protesters on various social media platforms

and have not been terminated for doing so.

      80.    Defendant must allow employees of all races to post non-derogatory

messages on social media platforms.

      81.    Plaintiff Winay filed a timely charge of discrimination with the EEOC

alleging discrimination on the bases of her race and retaliation on January 29, 2021.

      82.    Plaintiff Winay’s charges were filed within 300 days of the unlawful

employment practices alleged in this claim.

      83.    Plaintiff Winay received notice of her right to sue letter from the EEOC

on or around March 22, 2021.

      COUNT I - DISCRIMINATION IN VIOLATION OF TITLE VII

                             (on behalf of all Plaintiffs)




                                              11
Case 2:21-cv-10899-AJT-APP ECF No. 1, PageID.12 Filed 04/21/21 Page 12 of 16




      84.      Plaintiff incorporates by reference the foregoing paragraphs as if fully

set forth herein.

      85.      At all relevant times, Defendant was an employer with greater than 15

employees and Plaintiffs were employees covered by and within the meaning of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. 2000e(b).

      86.      Plaintiffs are members of a protected class based on their race

(Caucasian).

      87.      Defendant’s actions were motivated by unlawful discrimination against

Plaintiffs because of their race.

      88.      Defendant subjected Plaintiffs to adverse employment actions,

including termination, based on their race.

      89.      Plaintiffs would not have been terminated but for the fact that they were

Caucasian.

      90.      Plaintiffs would have kept their jobs had they been a different race and

all other facts had remained the same.

      91.      Defendant’s actions were taken in reckless disregard of Plaintiffs’

federally protected civil rights, entitling Plaintiff to punitive damages.

      92.      As a direct and proximate result of Defendant’s actions, Plaintiffs have

been placed in financial distress and have suffered a loss of earnings and benefits,




                                              12
Case 2:21-cv-10899-AJT-APP ECF No. 1, PageID.13 Filed 04/21/21 Page 13 of 16




and impairment of their earning capacities and ability to work and will so suffer in

the future.

   COUNT II - DISCRIMINATION IN VIOLATION OF 42 U.S.C. § 1981

                              (on behalf of all Plaintiffs)

      93.      Plaintiffs incorporate by reference herein the foregoing paragraphs and

allegations.

      94.      Plaintiffs are Caucasian.

      95.      During Plaintiffs’ employment with Defendant, Defendant violated

Plaintiffs’ rights by depriving them of their right to the enjoyment of all benefits,

privileges, terms and conditions of employment in violation of 42 U.S.C. § 1981(b),

as amended.

      96.      Plaintiffs were treated differently, discriminated against, and eventually

terminated because of their race, in whole or in part.

      97.      During their employment, Plaintiffs have not enjoyed the same

benefits, privileges, terms and conditions of employment as have non-Caucasian

employees in regards to being terminated for use of social media.

      98.      Defendant’s treatment, practices and policies directed toward Plaintiffs,

as more fully described in this complaint, denied Plaintiffs the full and equal benefits

of all laws and proceedings for the security of persons and property as enjoyed by

other citizens in violation of 42 U.S.C. § 1981, as amended.


                                               13
Case 2:21-cv-10899-AJT-APP ECF No. 1, PageID.14 Filed 04/21/21 Page 14 of 16




        99.    Through Defendant’s actions and termination of Plaintiffs, there is

ample evidence that Defendant intended to discriminate against Plaintiffs on the

basis of their race.

        COUNT III - DISCRIMINATION IN VIOLATION OF ELCRA

                             (on behalf of all Plaintiffs)

        100. Plaintiffs incorporate by reference herein the foregoing paragraphs and

allegations.

        101. Defendant employed Plaintiffs within the meaning of the Elliott-Larsen

Civil Rights Act, MCL 37.2010 et seq. (“ELCRA”).

        102. Defendant is an employer within the meaning of the ELCRA.

        103. The ELCRA prohibits, among other things, discrimination based upon

race.

        104. Plaintiffs are Caucasian.

        105. Plaintiffs were qualified for their respective positions.

        106. Plaintiffs were held to different standards than their non-Caucasian

coworkers based on their race.

        107. Plaintiffs suffered adverse actions, including suspension and

termination, while non-Caucasian employees were retained.

        108. As a direct and proximate result of Defendant’s discriminatory conduct,

Plaintiffs were harmed, and continue to be harmed, in that they have suffered


                                              14
Case 2:21-cv-10899-AJT-APP ECF No. 1, PageID.15 Filed 04/21/21 Page 15 of 16




economic and non-economic loss, including but not limited to: lost wages, damages

to professional reputation, emotional distress, outrage, humiliation, indignity and

disappointment.

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs pray for relief as follows:

      A.    For all Plaintiffs, judgment against Defendant in the amount of

Plaintiffs’ unpaid back pay, front pay, injunctive relief, declaratory judgment,

liquidated damages, punitive damages, and attorney fees under Title VII, Section

1981 and ELCRA.

      B.    Award Plaintiffs appropriate equitable relief, compensatory damages,

and exemplary damages;

      C.    For all Plaintiffs, appropriate civil penalties;

      D.    For all Plaintiffs, all costs, attorneys’ fees, and interest incurred

prosecuting this claim; and

      E.    All further relief as the Court deems just and equitable.


                                       Respectfully submitted
                                       NACHTLAW, P.C.

                                       /s/ Noah S. Hurwitz
                                       Noah S. Hurwitz (P74063)
                                       Attorney for Plaintiffs
Dated: April 21, 2021



                                             15
Case 2:21-cv-10899-AJT-APP ECF No. 1, PageID.16 Filed 04/21/21 Page 16 of 16




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


DAWN BOSCARINO, ELLEN GOODNOE,
MICHAEL RUSSELL, CHERYL WINAY,

             Plaintiffs,                            Case No.

v.                                                  Hon.

THE AUTO CLUB GROUP,

             Defendant.

 Noah Hurwitz (P74063)
 NACHTLAW, P.C.
 Attorneys for Plaintiff
 101 North Main St., Suite 555
 Ann Arbor, MI 48104
 (734) 663-7550
 nhurwitz@nachtlaw.com

                                 JURY DEMAND

      NOW COMES Plaintiffs Dawn Boscarino, Ellen Goodnoe, Michael Russell

and Cheryl Winay, by and through their attorneys, NACHT LAW P.C., and hereby

demand a trial by jury of the issues in the above-captioned cause of action.

                                       Respectfully submitted
                                       NACHTLAW, P.C.

                                          /s/ Noah S. Hurwitz
                                       Noah S. Hurwitz (P74063)
Dated: April 21, 2021                  Attorney for Plaintiffs



                                            16
